DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-6 in the reply filed on 19 September 2022 is acknowledged.
Accordingly, Claims 7 and 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 September 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 defines a heating weight loss of not more than .5% but does not specify a temperature at which such loss is measured.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taira et al. (US Patent 6,774,196).
Regarding Claim 1: Taira et al. disclose a molded article comprising tetrafluoroethylene (TFE) and perfluoro(alkyl vinyl ether) (PAVE) copolymer (PFA)(col. 8 lines 63-67) containing 1 to 10 mol % of perfluoro(alkylvinyl ether), wherein said molded article has a flex life value of not less than 2,000,000 times (MIT in Table 1, Example 3), and a heating weight loss of not more than 0.05% by weight (Example 3 Table 1). While Taira et al. do not specifically disclose a zero shear viscosity of from 10,000 to 20,000 Pa-s, given the similarities in the claimed composition and that of the prior art it is the Examiner’s position that the composition of Taira et al. would exhibit the claimed property.  NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding Claim 2: Taira et al. disclose the invention as described above in the rejection of Claim 1.  Taira et al. further dislcose wherein said PFA has a melt flow rate (MFR) of 1 to 100 g/10 min. when measured with a load of 5 kg and measurement temperature of 372 + 0.1°C in accordance with ASTM D1238 (col. 9 lines 20-23 and Table 1 Example 3).
Regarding Claim 3: Taira et al. disclose the invention as described above in the rejection of Claim 1.  Taira et al. further dislcose wherein said PAVE is a perfluoro(ethylvinyl ether) or a perfluoro(propylvinyl ether) ( specifically PPVE, Example 3 Table 1 and col. 10 lines 25-31).
Regarding Claims 4-6: Taira et al. disclose the invention as described above in the rejection of Claim 1.  Taira et al. further dislcose wherein said molded article is a molded article selected from tube, bottle, fitting, valve, rod-like molded article and sheet-like molded article and wherein said molded article is used an apparatus for the manufacture of semiconductors or liquid crystals or in a chemical plant and wherein said apparatus is the apparatus selected from tube, container, fitting, valve, carrier apparatus, pump and filter housings (col. 1 lines 13-33 and col. 8 lines 57-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744